Name: Commission Regulation (EEC) No 1065/86 of 11 April 1986 determining the mountain areas in which the premium for goatmeat producers is granted
 Type: Regulation
 Subject Matter: animal product;  regions and regional policy;  agricultural structures and production
 Date Published: nan

 12. 4. 86 Official Journal of the European Communities No L 97/25 COMMISSION REGULATION (EEC) No 1065/86 of 11 April 1986 determining the mountain areas in which the premium for goatmeat producers is granted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 882/86 (2), and in particular Article 5 ( 1 ) thereof, Whereas the second indent of the first subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 1837/80 provides for the granting of a premium in order to offset, to the extent necessary, income loss by goatmeat producers in moun ­ tain areas within the meaning of Article 3 (3) of Directive 75/268/EEC, other than the areas specified in Annex III to Regulation (EEC) No 1837/80 , provided that it is established that the production of those areas meets the two criteria set out in the second indent of the first subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 1837/80 ; whereas the mountain areas in question should therefore be determined ; Whereas in the case of the Member States of the Commu ­ nity as constituted at 31 December 1985 all of France's and Italy's mountain areas within the meaning of the Directive are deemed to meet those criteria ; whereas, given that mountain areas within the meaning of Article 3 (3) of the Directive have not yet been laid down in the case of Portugal and Spain, determination of the areas in those two Member States in which goatmeat producers will be eligible for the premium should be deferred ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 The criteria referred to in the second indent of the first subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 1837/80 are hereby deemed to be met in the case of the following regions : 1 . France : All the mountain areas within the meaning of Article 3 (3) of Directive 75/268/EEC other than the areas specified in Annex III to Regulation (EEC) No 1837/80 . 2. Italy : All the mountain areas within the meaning of Article 3 (3) of Directive 75/268/EEC, other than the areas specified in Annex III to Regulation (EEC) No 1837/80 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from the marketing year which begins in 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p. 1 . (2) OJ No L 82, 27 . 3 . 1986, p. 3 .